Citation Nr: 1430530	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected scars above the left eye and on the forehead, chin and left ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.  

The Board notes that the Veteran has claimed a number of residuals stemming from the same in-service accident that caused the service-connected scars above the left eye and on the forehead, chin and left ear.  These include left ear pain, right ear hearing loss, left facial nerve palsy, a left eye disability manifested by tearing of the left eye, and brain injury.  

While the claims of service connection for traumatic brain injury and right ear hearing loss were denied in an August 2011 rating decision, the other claims have yet to be adjudicated.  Accordingly, these claims are referred to the RO for development.  



FINDING OF FACT

The service-connected scars above the left eye and on forehead, chin and left ear are shown to be stable; nor are they shown to be productive of pain, gross distortion or asymmetry of one feature or two or more of the eight characteristics of disfigurement; nor are they shown to be productive of a limitation or other functional impairment.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected scars above the left eye and on the forehead, chin and left ear, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.118 including Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2008 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increase.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess, including the disability rating and effective date elements of his claim, in the May 2008 letter.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also provided with VA examinations to evaluate the severity of the service-connected scars.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims herein decided.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

Historically, the RO granted service connection for scars above the left eye and on the forehead, chin and left ear in a June 1981 rating decision.  A  noncompensable rating was assigned, effective on July 9, 1980.  

In a November 2007 rating decision, the RO assigned an increased, 10 percent rating for the disability, effective on September 13, 2007.  The Veteran filed the instant claim for increased rating in April 2008, and appeals a November 2008 rating decision continuing the assigned 10 percent rating.  

The 10 percent rating is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes that the schedule for rating disabilities concerning the evaluation of scars was amended effective on October 23, 2008.  A veteran, however, may request review under the revised scars criteria irrespective of whether the service-connected disability has worsened since the last review.

However, those revised provisions are applicable only to claims received on or after October 23, 2008. Because the current claim was received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708  (Sept. 23, 2008).  Thus, all Diagnostic Codes discussed are the versions in effect prior to October 23, 2008.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling. Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate. Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. 38 C.F.R. § 4.118 , Diagnostic 7800 (prior to October 23, 2008).

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable. Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 indicates that a 10 percent rating is warranted for scars that are superficial and painful on examination. 

Diagnostic Code 7805, other types of scars will be rated based on limitation of function of the affected part.

On VA examination in November 2007, the Veteran reported that he was involved in a motor vehicle accident in 1979 outside of Ellsworth Air Force Base in South Dakota.  He was an unrestrained passenger and went through the windshield.  He suffered from multiple injuries including laceration of the left eyelid.  He had surgical repair done at that time.  

The examiner noted that there was a scar on the medial aspect of the left upper eyelid in the shape of the letter "L."  The longest part of the scar measured 2 centimeters, while the shorter part of the scar measured 1.75 centimeters.  The width at the widest part was approximately 1 millimeter.  There was no pain on examination of the scar or adherence of the underlying tissue, and the texture was normal.  The scar was stable, with minimal elevation of the surface contour of the scar on palpation.  

The examiner further described the scar as superficial and not deep, with no inflammation, edema or keloid formation.  The color of the scar was slightly hypopigmented compared to the adjacent skin.  There was no gross source of asymmetry of the face whatsoever.  

The examiner indicated that the scars on the left eyelid were barely perceptible without putting a bright light on it.  There was no induration or inflexibility, limitation or disfigurement apparent.  

The examiner diagnosed a superficial scar, post-surgical repair of the eyelid, and noted that the scar was not causing any apparent problem for the Veteran at that time.  

The VA outpatient treatment records documented that the Veteran complained of watering in his left eye.  He was assessed with blepharitis in November 2007.  

On VA examination in September 2008, the Veteran reported having scarring as a result of a motor vehicle accident during which he was thrown through the windshield.  He stated that he had to have surgical repair of that facial lesions.  He noted that, while he felt that the repair was adequate, he still experienced chronic watering of the left eye.  He also had a left facial nerve palsy, but could not recall if that was due to the accident.  The examiner noted that the Veteran was also involved in a motorcycle accident after service when he suffered from severe head injury.  

The VA examiner noted that a review of VA treatment records showed that the Veteran's chronic watering of the left eye had  been associated with delayed filling of the nasolacrimal ducts, bilaterally, with slightly more activity on the left side. There was no evidence of obstruction of the duct.  

An examination of the face revealed the presence of 2 scars over the forehead above the bridge of the nose, a scar on the left eyelid, and a scar on the left lower eyelid.  With respect to the first scars, they were located on the forehead in between the eyebrows.  One scar measured .5 centimeters, while the other measured 1 centimeter.  They were 2 millimeters in width.  They were non-depressed, and there was no discoloration.  They were slightly hypopigmented, and there was no area of breakdown.  

The second scar was L-shaped and located on the upper eyebrow.  The smaller arm of the scar, which was closest to the nose, was 2 centimeters, and the longer arm, which followed the horizontal path of the eyelid temporally, was 3 centimeters.  It was nondepressed.  Color was normal.  There was no adherence to the underlying tissue, and there was no area of breakdown.  They were less than 1 centimeter in width.

The third scar was a 2 centimeter scar in the infraorbital lid.  It was freely mobile.  There was no evidence of breakdown, irritation, or hypopigmentation.  It measured less than 1 millimeter in width.

The examiner noted that none of the scars appeared to effect the functioning of the eyelid or the eye.  He had a facial nerve paralysis of the left side due to unknown etiology, although the examiner noted that it was presumably due to the service-connected motor vehicle accident or the nonservice-connected motorcycle accident. 

The examiner concluded by diagnosing scars of the face due to motor vehicle accident.  It was noted the total body surface area and total expose body surface area affected by the scars was .5 percent.

At a January 2009 audiology consultation, the Veteran reported having a hearing impairment in his right ear, which he attributed to his involvement in a motor vehicle accident in service.  Essentially normal hearing acuity in the left ear and mild conductive hearing loss in the right was noted.  

A January 2009 private dermatology report contained a diagnosis of eyelid eczema and lichen simplex chronicus, mainly on the left upper eyelid.  The Veteran was given Elocon ointment for treatment, to be used sparingly. 

A November 2009 report again noted that the Veteran received treatment for blepharitis.  

A November 2010 report from the Conemaugh Valley Memorial Hospital noted an impression of conjunctivitis of the left eye and possibly a little blepharitis on the edge of the lids, slightly inflamed.  He was put on an ophthalmic ointment and given warm compressed for the eyelid.  

A number of written statements from the Veteran's acquaintances and friend detailed that they had witnessed that the Veteran had a problem with his left eye, including tearing and frequent eye watering.

In this case, the Board finds that a rating in excess of 10 percent under former Diagnostic Code 7800 is not warranted.  

The VA examinations do not disclose that any of the scars is productive of 2 to 3 of the requisite characteristics, as they were not five or more inches (13 or more cm.(centimeters)) in length or at least one-quarter inch (0.6 cm.) wide at widest part, had a surface contour that was elevated or depressed on palpation, were adherent to underlying tissue, were hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), had a skin texture that  was abnormal (irregular, atrophic, shiny, scaly, etc.), had an area exceeding six square inches (39 sq. cm), had underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.) or involve skin that indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

While two scars were noted to have some hypopigmentation, no other characteristic was found.

The scars also do not involve a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

Moreover, none of the scars is shown to be unstable with the loss of covering of skin over the scar.  As such, a higher rating Under Diagnostic Code 7803 is not warranted.

Finally, a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars is warranted only if there are three or more such scars.  In this case, the scars have not been shown to be painful or unstable on examination; nor has the Veteran reported having any pain associated with the scarring. 

Accordingly, on this record, a higher rating is not assignable .  

In considering whether the Veteran would be entitled to an evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that there is no other impairment associated with the scars.  

The evidence of record also reflects left eye problems including conjunctivitis and blepharitis, as well as hearing loss and facial nerve palsy, and the Veteran has reported having symptoms such as decreased hearing and watering eyes stemming from the motor vehicle accident in service.  

However, the VA examiners specifically noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any of the scars.  

As the scars themselves are not productive of any of these claimed residuals, a rating based upon limitation of the affected body part is not warranted.  As indicated, the Board has referred the Veteran's contentions to the RO for further development.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected scars are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected residual scarring reasonably describe the Veteran's level of disability and symptomatology.  

There is nothing in the record to distinguish the Veteran's case here from the cases of other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

To the extent that the Veteran's disability picture is contemplated by the criteria of the rating schedule, a referral for extraschedular consideration is not required in this case.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for the service-connected scars of the left eye and on the forehead, chin and left ear must be denied.  




ORDER

An increased rating in excess of 10 percent for the service-connected scars above the left eye and on the forehead, chin and left ear is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


